Citation Nr: 1116418	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  04-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral elbow disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to service connection for a nerve disability, to exclude the left wrist and hand.  

7.  Entitlement to an increased disability rating in excess of 10 percent for degenerative arthritis of the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1964 to November 1966 with subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for nerve problems, a right knee condition, bilateral hearing loss, and arthritis of all joints.  The Board remanded the issues for further development in May 2007.  The Veteran then submitted another VA form 9 in September 2009 on which he requested a hearing before the Board.  The Board then remanded the case again in April 2010 so that the Veteran could be afforded a personal hearing.  The veteran testified at a Board hearing at the RO in October 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

In the October 2010 hearing, the Veteran indicated that he was referring to the ankles, elbows, shoulders, back, neck, and knees when he filed a claim for "all joints."  The Veteran has already been granted service connection regarding the right knee.  Additionally, the Board notes that the May 2007 Board decision specifically denied reopening service connection for a back condition and denied service connection for a left knee condition, but then remanded for an examination for "all joints."  The Board finds that in this decision the Board intended to obtain an examination that addressed the Veteran's remaining specific joints.  As such, the remand below addresses the Veteran's ankles, elbows, shoulders, and neck, but not the Veteran's knees or back.

The issues of service connection for the ankles, elbows, shoulders, neck, and nerve problems as well as the issue of a higher initial disability rating for right knee degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have bilateral hearing loss during service, nor did he experience continuous symptoms of hearing loss since separation from service. 

2.  Bilateral hearing loss did not manifest to a compensable degree within one year of service. 

3.  The Veteran's current bilateral hearing loss is not causally or etiologically related to active service.  


CONCLUSION OF LAW

Bilateral hearing loss was neither incurred nor aggravated by active service, nor is it otherwise related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated July 2003, January 2005, March 2005, and May 2007 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in July 2003 prior to the initial unfavorable decision in September 2003.  In this case, the May 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  Although some of the notices did not precede the initial adjudication of the Veteran's claim, the later notices were followed by a subsequent readjudication, in this case a supplemental statement of the case issued in December 2009, thereby curing the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims for service connection for bilateral hearing loss, a joint disability, and a nerve disability.   The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to draw out the Veteran's assertions regarding his disabilities.  In addition, the AVLJ requested information regarding the Veteran's current disabilities and any information relating those disabilities to service.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in September 2009 regarding his bilateral hearing claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings, the examination report is adequate to decide the claim of service connection for bilateral hearing loss.  Thus, the Board finds that additional examination or opinion is not necessary regarding this issue. 

Service Connection for Bilateral Hearing Loss

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board is to consider all lay and medical evidence as it pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran was afforded a VA examination in September 2008.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
60
60
LEFT
35
45
55
55
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  As at least one of the frequencies in each ear is 40 decibels or greater, the Veteran has hearing loss for VA purposes.  

The evidence must then show chronic hearing loss in service, continuity of symptomatology of hearing loss from separation from service, or a direct causal relationship between the Veteran's current hearing loss and an event, injury, or disease during service.   The Veteran's November 1966 separation report of medical examination showed normal audiometric results at all levels.  Additionally, on the November 1966 report of medical history, the Veteran marked "no" when asked have you ever had or have you now hearing loss.  The Veteran testified at the October 2010 Board hearing that he first complained of hearing loss in 1967.  The Veteran also noted hearing loss beginning soon after military service during the September 2009 VA examination.  Therefore, the Board finds that the Veteran did not experience chronic hearing loss during service.

The Board then turns to the question of whether the Veteran's current bilateral hearing loss is causally and etiologically related to service.  The Board notes the Veteran's contention that his hearing loss is due to service, however the Board finds that the Veteran is not competent to provide a medical nexus opinion in this case.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an inservice event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any inservice noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as decreased hearing acuity, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's bilateral hearing loss.  The only medical opinion in the file was provided by the VA examiner in September 2009.  The examiner opined that the Veteran's bilateral hearing loss is not caused by or a result of noise exposure during active military service.  The examiner provided a thorough rationale for his opinion, noting the audiometric evaluations at the Veteran's entry into service and separation from active military service, which showed hearing within normal limits.  The examiner also addressed subsequent hearing evaluations within normal limits.  The Veteran's hearing loss became markedly evident beginning in 1983.  Therefore, the examiner opined that bilateral hearing loss was not caused by noise exposure in service.  There is no contrary medical opinion of record.

The Board must address whether the presumption of service connection applies in this case.  The Board notes that the Veteran claims to have experienced hearing loss within one year after separation from service.  The evidence shows no hearing loss at separation from service.  The December 1983 audiogram shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
30
20
LEFT
30
25
25
20
15

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater.  38 C.F.R. § 3.385.  The Veteran did not have hearing loss for VA purposes in December 1983.  As the Veteran did not have hearing loss for VA purposes at separation from service and in December 1983, over 15 years after separation from service, the Board finds that the Veteran did not experience hearing loss to a compensable degree within the one year period following service.  As such, the Veteran is not entitled to service connection based on the presumption.  

Additionally, this evidence weighs against a finding of continuity of symptomatology.  Although the Veteran has stated that he has experienced hearing loss since service, the Board finds that testimony and evidence to be less credible that the objective audiometric examination results from December 1983, that show no hearing loss of VA disability purposes.

The Veteran did not experience chronic bilateral hearing loss in service.  The Veteran did not experience continuous symptoms of bilateral hearing loss since separation from service.  The Veteran's bilateral hearing loss is not causally or etiologically related to his active service.  Additionally, the Veteran's hearing loss did not manifest to a compensable degree within one year after separation from service.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

In the May 2007 remand, the Board requested a VA examination for the Veteran's nerve problem claim.  The remand specifically noted the Veteran's peripheral neuropathy of the lower extremities.  The Veteran was afforded a VA examination of the nerves in October 2009.  The examination failed to address the Veteran's lower extremities or peripheral neuropathy.  As the examination did not fully address the Veteran's nerve problem claim, the Board must remand the issue again to ensure compliance with the May 2007 remand.  See Stegall v. West, 11 Vet.App. 268 (1998).

The Board also finds a further examination is needed regarding the Veteran's joint claims.  The Veteran asserts that he has chronic joint pain that is due to service.  When asked at the October 2010 hearing to which joints he was referring, the Veteran noted his knees, ankles, elbows, shoulders, back, and neck.  The right knee has been granted service connection and the left knee and back claims were addressed in the May 2007 Board decision.  Regarding the remaining joints, the Veteran was afforded a VA examination in October 2009.  The examiner noted that the Veteran does not have a diagnosis of "all joint arthritis" as this is not a diagnosis.  The examiner obtained x-rays of the Veteran's ankles and elbows.  These x-rays showed mild spurring and mild degenerative changes of the elbows and spurring of the ankles, likely due to old trauma.  Despite these x-ray findings, the examiner did not provide a diagnosis of an opinion regarding these joints.  The examiner did not address the other claimed joints in any capacity.  

Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  As the examination did not address all indicated joints and did not provide a diagnosis or nexus opinion for all joints, the Board finds the examination to be inadequate.  As such, the Board finds that further examination is warranted.  

Regarding the higher initial rating claim for right knee degenerative arthritis, in Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  

In this case, the Veteran's representative specifically noted at the October 2010 Board hearing that the Veteran's range of motion of the right knee had grown considerably worse since the prior October 2009 examination.  This assertion of the worsening of the Veteran's knee disability is sufficient to warrant a remand for a new VA examination.  

Accordingly, the issues of service connection for the ankles, elbows, shoulders, neck, and nerve problems as well as the issue of a higher initial disability rating for right knee degenerative arthritis are REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any nerve problem, specifically to include peripheral neuropathy of the lower extremities.  The relevant documents in the claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list all current disabilities relating to the nervous system and clearly address the following:

As to any current nerve disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during A complete rationale should be given for any opinion provided.

2.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any joint disability, specifically relating to the ankles, elbows, shoulders, and neck.  The relevant documents in the claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list all current joint disabilities and any joints that are considered clinically normal and clearly address the following:

As to any current joint disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  Specifically, with regard to any ankle disability, the examiner should indicate whether any current disability is related to the July 1964 service treatment record that noted that the Veteran fell in a hole and twisted his right ankle.  A complete rationale should be given for any opinion provided.

3. The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's right knee degenerative arthritis.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria to include range of motion findings.  The examiner should note any functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. 

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection is warranted for any of the claimed disabilities or if an increased rating is warranted for right knee degenerative arthritis.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


